Rowell, C. J.
This is ejectment for land in Plymouth. The plaintiff claims title under a tax deed executed to him in default of redemption. The sale was advertised for Dee. 26, 1892, but was adjourned to Dec. 29, 1892. Between those dates the plaintiff said to the collector, “I will pay the taxes and costs for the land.” The collector received that as a bid, and sold the land .at public auction to satisfy the tax and costs, and struck it off to the plaintiff, who was the highest and only bidder therefor, but who was not present at the sale. If the collector had struck the land off to himself for the plaintiffJ instead of to the plaintiff, the case would have been like Crahan v. Chittenden, 82 Vt. 410. There the collector bid off the land in his own name for, and at the request of, another who was not present at the sale. It was held that the sale was void as against public policy, for *121that the collector’s official duty and that of his private agency were in conflict, and made the faithful performance of one inconsistent with the faithful performance of the other. But the fact that here the collector struck off the land to the plaintiff and not to himself, makes no difference, for he was, nevertheless, acting for and in behalf of the plaintiff; and as that relation was inconsistent with his official duty, the law forbade him to enter into it, for no man can properly serve two masters concerning a matter in which their interests are in conflict. We hold, therefore, that for this reason the sale was void. This being decisive of the case, there is no occasion for considering any of the other questions presented.

Judgment affirmed.